Title: From Benjamin Franklin to Vergennes, 18 January 1783
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de


Sir,Passy, Jany. 18. 1783 at 10 P.M.
Agreable to the Notice just receiv’d from your Excellency, I shall acquaint Mr Adams with your Desire to see us on Monday before 10 aClock, at Versailles; and we shall endeavour to be punctual. My other Colleagues are absent: Mr Laurens being gone to Bath in England to recover his Health; and Mr. Jay into Normandy. With great Respect I have the honour to be, Sir, Your Excellency’s most obedient & most humble Servant
B Franklin
I shall bring my Grandson as you direct.M. le Comte de Vergennes.
